[Cite as Forrest-Bey v. May, 2020-Ohio-3482.]


                                 COURT OF APPEALS
                              RICHLAND COUNTY, OHIO
                             FIFTH APPELLATE DISTRICT


 CHRISTOPHER M. FORREST-BEY, SR.                JUDGES:
                                                Hon. William B. Hoffman, P.J.
        Petitioner                              Hon. Patricia A. Delaney, J.
                                                Hon. Earle E. Wise, Jr., J.
 -vs-
                                                Case No. 2020 CA 0044
 HAROLD MAY

        Respondent                              O P I N IO N




 CHARACTER OF PROCEEDINGS:                      Writ of Habeas Corpus


 JUDGMENT:                                      Dismissed

 DATE OF JUDGMENT ENTRY:                        June 24, 2020


 APPEARANCES:


 For Petitioner                                 For Respondent

 CHRISTOPHER M. FORREST-BEY, SR.                DAVID YOST
 A763516 Richland Correctional Institution      Ohio Attorney General
 1001 Olivesburg Road
 P.O. Box 8107                                  JERRI L. FOSNAUGHT
 Mansfield, Ohio 44901                          Assistant Attorney General
                                                150 East Gay Street, 16th Floor
                                                Columbus, Ohio 43215
Hoffman, P.J.
       {¶1}   On May 18, 2020, Petitioner, Christopher M. Forrest-Bey, Sr., filed a Petition

for Writ of Habeas Corpus against Harold May, Warden of the Richland Correctional

Institution. Mr. Forrest-Bey sets forth several grounds in support of his petition and based

upon these grounds, he claims he should be released from prison. The grounds asserted

by Mr. Forrest-Bey include: (1) the trial court lacked jurisdiction because of an unsigned

warrant; (2) the trial court lacked jurisdiction over arrest warrants issued without any

probable cause determination; and (3) the trial court lacked jurisdiction over arrest

warrants issued by a clerk who works for the police department.

       {¶2}   Due to the following deficiencies, Mr. Forrest-Bey’s petition is not sufficient

to maintain an action for habeas corpus and his petition is sua sponte dismissed. First,

the petition is not verified as required by R.C. 2725.04. The failure to verify the petition

requires dismissal. State v. Vore, 91 Ohio St.3d 323, 327, 744 N.E.2d 763 (2001); State

ex rel. Crigger v. Ohio Adult Parole Auth., 82 Ohio St.3d 270, 272, 695 N.E.2d 254 (1998).

Second, Mr. Forrest-Bey did not comply with R.C. 2725.04(D), which requires a copy of

the commitment or cause of detention be attached to the petition for writ of habeas corpus.

Without the commitment papers, the writ of habeas corpus is fatally defective. Brown v.

Rogers, 72 Ohio St.3d 339, 341, 650 N.E.2d 422 (1995).

       {¶3}   Third, Mr. Forrest-Bey filed an affidavit of indigency, but failed to include

required documentation for his affidavit of indigency in violation of R.C. 2969.25(C)(1).

Section (C)(1) requires a statement that sets forth the balance in the inmate’s account for

each of the preceding six months, as certified by the institutional cashier. The statutory

requirements contained in R.C. 2969.25(C) are mandatory and failure to comply subjects
Mr. Forrest-Bey’s petition to dismissal. Al’Shahid v. Cook, 144 Ohio St.3d 15, 2015-Ohio-

2079, 40 N.E.3d 1073, ¶ 9.

       {¶4}   For the foregoing reasons, we sua sponte dismiss Mr. Forrest-Bey’s Petition

for Writ of Habeas Corpus. The clerk of courts is hereby directed to serve upon all parties

not in default notice of this judgment and its date of entry upon the journal.

       PETITION SUA SPONTE DISMISSED.

       COSTS TO PETITIONER.

       IT IS SO ORDERED.




By: Hoffman, P.J.
Delaney, J. and
Wise, Earle, J. concur